     Case 2:13-cv-00685-ECM-WC Document 419 Filed 08/13/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

GARNET TURNER,                             )
individually and on behalf of all others   )
similarly situated, et al.,                )
                                           )
       Plaintiffs,                         )
                                           )
       v.                                  )   CIV. ACT. NO. 2:13-cv-685-ECM
                                           )              (WO)
ALLSTATE INSURANCE                         )
COMPANY,                                   )
                                           )
       Defendant.                          )

JOHN E. KLAAS,                             )
on behalf of himself and all others        )
similarly situated, et al.,                )
                                           )
       Plaintiffs,                         )
                                           )
       v.                                  )   CIV. ACT. NO. 2:15-cv-406-ECM
                                           )              (WO)
ALLSTATE INSURANCE                         )
COMPANY,                                   )
                                           )
       Defendant.                          )


                                           ORDER

       Now pending before the Court is the Turner Plaintiff’s Amended Motion for

Preliminary Injunctive Relief for the Putative Class (doc. 418), filed on August 12, 2020.

Upon consideration of the motion and for good cause, it is
     Case 2:13-cv-00685-ECM-WC Document 419 Filed 08/13/20 Page 2 of 2




      ORDERED that on or before August 27, 2020, the Defendant shall show cause, if

any there be, why the motion (doc. 418) should not be granted. The Turner Plaintiffs may

file a reply on or before September 3, 2020.

      DONE this 13th day of August, 2020.



                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE




                                           2
